Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161921
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  WILLIAM PFEIL, Personal Representative                                                                Richard H. Bernstein
  of the ESTATE OF SHIRLEY PFEIL,                                                                       Elizabeth T. Clement
              Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 161921
  v                                                                  COA: 353500
                                                                     St. Clair CC: 19-000012-NO
  MICHAEL VULTAGGIO and MARK R.
  DOMINIC,
           Defendants,
  and
  VINCENT VULTAGGIO,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 2, 2020

                                                                                Clerk